                    Case 1:20-cv-03439-LGS Document 15 Filed 06/16/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
                                                                       :
 ANTWAN TOLLIVER,                                                      :
                                            Plaintiff,                 :     20 Civ. 3439 (LGS)
                            -against-                                  :
                                                                       :            ORDER
 NDG COFFEE SHOP, INC., et al.                                         :
                                            Defendants.                :
 ----------------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for June 18, 2020. ECF 8;

        WHEREAS, Plaintiff Tolliver and Defendant Aywid Realty, Inc., filed a joint letter and proposed Case

Management Plan in anticipation of the initial pretrial conference and no significant issues were raised in either.

ECF 13, 14;

        WHEREAS, the deadline for Defendant NDG Coffee Shop, Inc. to answer or otherwise respond to the

Complaint was May 26, 2020. Defendant NDG Coffee Shop, Inc. has not timely answered or otherwise

responded to the Complaint. It is hereby

        ORDERED that the June 18, 2020, initial pretrial conference is cancelled. The case management plan

and scheduling order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of the final

conference and setting of a trial date. The parties should be aware that the Court does not extend the deadlines

for fact discovery absent compelling circumstances. The parties may at any time file a letter requesting a

referral to the Mediation Program or to the magistrate judge for settlement purposes. It is further

        ORDERED that Plaintiff shall, by July 1, 2020, filed default judgment materials pursuant to the Court’s

Individual Rules (Appendix A), with respect to Defendant NDG Coffee Shop, Inc.


Dated: June 16, 2020
       New York, New York
